Title: To John Adams from Benjamin Lincoln, 14 July 1789
From: Lincoln, Benjamin
To: Adams, John



Dear Sir
Hingham July 14th. 1789—

I had the pleasure a few days since of receiving your kind favor of the 19th. ulto—
When I first saw the new constitution I was very apprehensive that the President would not be able to maintain his ground and preserve such a stand, on the stage of our political theatre, as to keep up that equilibram essential to our enjoying all those blessings which are derived from a constitution in which the powers of the first magistrate are sufficient to ballance the other branches. If our constitution shall, on trial, be found defective in this respect, it should be mended as soon as may be. In the mean time we ought to be exceedingly attentive that we avoid every thing which may have a tendency to enervate and reduce those degrees of influence which the President may derive from the present government. I hope and trust that there will not exist in either house a wish to invade the right of the other or a desire to press upon the prerogative of the first Magistrate, their caution, in this point, will have its influence, and their conduct will give a tone to the actions of the citizens at large, who ought to know in what their real interest lies, and that the moment they are so far duped as to put an entire relyance on the popular branch, they may date their ruin; and they will know, when it is too late, that they have been jockeyed out of their reason and rights, by men who wanted either better information or better hearts.—
The conduct of our great man is no less painful to us than alarming to you. He is not, from any thing which appears, an enemy to monarchical powers—He has, I think, in present instances exercised those powers, and is daily pursuing a line of conduct which will enable him to carry them to a much greater length. The very message to which you refer, is in my opinion, a proof in point, however paradoxical it may seem—By his frequent addresses to the people, through their representatives, and by the trumpeters of his fame they are taught to believe that he is, almost, the only guardian of their rights now remaining in the commonwealth. With these impressions and under the idea, equally curious, that it is the fixed design of others to enslave them the first hour they shall have the power of doing it  Mr. H—may sport with the rights of the people and trample upon our constitution with impunity. When ever his conduct is arraigned, it is enough for him and his friends to give out that the aristocratical junto, as those are stiled who are for a firm energetic government, want his removal that they may be in the saddle themselves the more easily to execute their nefarious purposes with success. Many of the people, not the class with which you have been much connected, seem to consider Mr. H—as the only man in the Common wealth who can preserve the state in peace and order in freedom and happiness strange delusion! Such however are the facts and he may now go almost any lengths in acts of monarchy not limited by any other principle than his policy, that may suggest to him, (or his friends may do it) the propriety of his keeping within some bounds.—
As soon as an influential character is discovered in any town, he must however be on the right side, he is immediately nominated for a justice of the peace, this line of conduct has filled most of our towns with such officers whose influence at home, and weight in the house of representatives, many of them find means to get there, secure to their creator his darling object—I would not be misunderstood our justices are not all so there are many of them who have not bowed the knee and are men of pure mind, and independent principles—The next Gentleman who writes a book & is pointing out the danger of any order of men in the community will not I hope forget to mention the danger of so liberal, if not wanton, exercise of the power given to our governour of appointing justices
It is unfortunate for us and it may be so for the union that such leading characters as Mr. H—and Mr. A—do not with more cordiality love and embrace the new constitution. They are considered by many as opposers of it and by all as men wishing for such alterations as will essentially change it—They cannot, I trust, wish its annihilation.—So far as I can judge from all I have seen and heard they want a constitution which, in my opinion, would be little more than a puppet and the play thing of the different States. Any thing which looks national or like a consolidation of the different states is thought to be one of the greatest evils which can befall us and to be avoided as such—We had better annihilate the new constitution at once than amuse and deceive the people with false ideas and groundless expectations which we shall certainly do if we suffer it to be garbled according to the wishes of all the sticklers for amendments. This will not do a national government we must have and that soon, I think we shall find it, notwithstanding the exertion of all its opposers, under our present constitution. If we can but once get our system of revenue into operation under officers, who shall not know any other rule by which to regulate their conduct than the laws of their country and shall banish from their minds every idea of temporizing, and that they are not legislators but meer executors of the law and can and will sacrifice to their duty every other consideration which may come in competition there with we shall have made great progress. We have to combat in this business long and deep rooted prejudices, and to do away the evils which have taken place in consequence of repeated popular elections—It is said that not more than one third of the duties are now collected, things must not remain so. No state can exist without more punctuality funds in the collection of the revenue must be pregnant with the most fatal evils as they will render abortive the best devised schemes of the most able financier and will soon destroy that good faith without which no people can flourish and be happy—
As soon as our revenue laws are in full operation, we may consider the works as nearly done, for if the government is not opposed, in this tender point, and the officers of it are permitted to do their duty without interruption, as they will be here I presume, in the first instance, the novelty of the scene will be over and precedents after, will come in aid of law. Besides the moment our long harassed treasury shall be replenished, people, friends and foes, will look upon the government with respect and will flock to our national standard as to that of a successful potintate.—
I am very happy that the duty on molasses is reduced. I wish it could be farther so, for the draw back on molasses  Rum would have given us trouble, and especially if our duties could not be collected with more punctuality than such duties have heretofore been. I hope they will, I hope so because I know it ought to be.
Our general court is in recess. If they have it has not done things which it ought not to have done and left undone those which it ought to have done I have judged wrong.
I beg you would tender my best regard to Mrs. Adams & Colo. Smith & Mrs. Smith and / believe me to be towards / you Dr. Sir all which / esteem, confidence, and / affection can make / me—
B. Lincoln
NB You will, burn the above when you have read it

